DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
In response to “Column 6, lines 4-12 of Kato merely describes that an execution unit 220 performs processing corresponding to contents of an utterance {Bi, C} or, in other words, processing of "Retrieving a route from Bi to C" and stores a result thereof in the storage apparatus. The retrieval of the route may be performed by issuing a request to the retrieval server 300. However, this portion merely describes storing a route from Bi to C in a storage apparatus, and does not describe displaying, let alone displaying, as a result of the retrieving of the second word by the processing circuitry, the text in which the first word has been replaced by the second word, as in claim 1. Applicant submits that column 3, lines 61-65 of Kato also fails to disclose these features as it merely describes in a broad sense that an information providing unit is an apparatus used by a vehicle 100 to provide a user with information acquired from a voice processing server 200, and is constituted by an image display apparatus”.  
Note that information providing unit 120 / image display apparatus in vehicle 100 is controlled by execution unit 220 of voice processing server 200 (Col 3, Rows 61-65) as shown below:

    PNG
    media_image1.png
    587
    829
    media_image1.png
    Greyscale

Kato teaches “When a request is received from the user, the execution unit 220 estimates an assumed ask-again, executes processing in accordance with a request of the estimated ask-again, and stores a processing result in a storage unit (not shown). In other words, the execution unit 220 prefetches a result of a request of the estimated ask-again. In addition, when an ask-again is actually received from the user, if a result thereof has already been prefetched, the result is transmitted to the vehicle 100” (Col 4, Rows 35-43).
Specifically, “In step S110, for each of the set of candidates {Bi} of words to substitute the word A, the execution unit 220 performs processing corresponding to contents of an utterance {Bi, C} or, in other words, processing of “Retrieving a route from Bi to C” and stores a result thereof in the storage apparatus. The retrieval of the route may be 300 in a similar manner to step S102” (Col 6, Rows 4-11).
Further, “In step S116, the execution unit 220 determines whether or not a processing result of {B1, C} or, in other words, “Retrieving a route from B1 to C” has already been stored (has been prefetched). If so, the process proceeds to step S118, in which the execution unit 220 acquires a result thereof from the storage unit and transmits the result to the vehicle 100” (Col 6, Rows 39-49).
Amended claims required “a display controller displays, as a result of the retrieving of the second word by the processing circuitry, the text in which the first word has been replaced by the second word”.
Because execution unit 220 stores prefetched results of the processing of “Retrieving a route from Bi to C” (Col 6, Rows 5-9), which are retrieved substitutes for A in utterance {A, C}, and thereafter controls information providing unit 120 / image display apparatus to provide user with the prefetched results (Col 3, Rows 61-65), execution unit 220 meets the claimed limitations corresponding to “a display controller displays…”.   

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 14, and 16-18 are rejected under 35 USC 103 for being unpatentable over Kato et al. (US 10629197 B2) in view of Pitschel et al. (US 9922642 B2).
Regarding Claims 1 and 17, Kato discloses an information processor (Col 3, Row 66 – Col 4, Row 7, information processing apparatus in server 200) comprising: 
Col 4, Rows 8-11, voice recognition unit 210 recognizes voice and comprehending contents and a meaning of the voice (i.e., semantic analysis); Col 5, Rows 34-48 in view of Col 3, Rows 21-23, voice recognition unit 210 recognizes “Retrieve an Italian restaurant near Shibuya” where A or “Shibuya” was comprehended to have a specific place name attribute and further obtains context information “”; Col 5, Rows 57-61, determination unit 240 determines a set of substitution candidates {Bi} in an ask-again which is included in a record of which context information matches the context information of utterance {A, C});
wherein the processing circuitry retrieves the second word from a search range corresponding to the attribute and intent of the text on which the semantic analysis has been performed (Col 4, Rows 8-11, Col 5, Rows 45-47, and Col 5, Rows 57-67, determine a set of candidates {Bi} of words to substitute word A in {A, C} where each candidate word is included in a record of which context information matches the context information of {A, C}; e.g., utterance “Retrieve an Italian restaurant near Shibuya” has context information “retrieval of store (restaurant)” as intent and word A “Shibuya” has the attribute specific place name such that any candidate word B in set of candidates Bi must have the same context information where B has to be a specific place name (e.g., Col 3, Rows 25-26, “Yokohama” in Fig. 2) with the intent “retrieval of store (restaurant)”); and
Col 6, Rows 4-12, for each of the set of candidates {Bi} of words to substitute word A, execution unit 220 performs processing corresponding to contents of utterance {Bi, C} or processing of “Retrieving a route from Bi to C” where retrieval of the route may be performed by issuing a request to the retrieval server 300 and provide information to the user via image display apparatus per Fig. 1 and Col 3, Rows 61-65 and Col 6, Rows 39-45).
Kato does not teach retrieving the second word from the search range corresponding to surrounding situations of a user.
Pitschel teaches a processor using context information to clarify, supplement, and further define information contained in token sequence received from speech to text processing (Col 10, Rows 25-38) wherein the context includes surrounding situations of a user (Col 6, Rows 50-55, context information that accompanies a user input includes sensor information such as images or videos of surrounding environment).
Therefore, it would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to obtain context information when recognizing utterances {A, C} (Kato, Col 5, Rows 45-47) to include surrounding situations of the user as taught by Pitschel (Col 6, Rows 50-55, context information that accompanies a user input includes sensor information such as images or videos of surrounding environment) in order to further clarify, supplement, or define the information recognized by the voice recognition unit (Pitschel, Col 10, Rows 25-38). 
This modification means that when determination unit 240 determines a candidate word in an ask-again which is assumed with respect to the utterance {A, C}“retrieve an Kato, Col 5, Rows 57-61), the context information of candidate words in search range {Bi} must match the context information of utterance {A, C} including surrounding situation of the user as taught by Pitschel.
Regarding Claim 18, Kato discloses a non-transitory computer-readable medium storing executable instructions which when executed by processing circuitry cause the processing circuitry to perform a method, the method comprising to perform processing of claims 1 and 17 (Col 4, Rows 5-7).
Regarding Claim 2, Kato discloses wherein the processing circuitry retrieves the second word from a search range corresponding to the attribute (Col 5, Rows 59-66, a set of candidates {Bi} included in a record of which context information matches the context information of the utterance {A, C}). 
Regarding Claim 3, Kato discloses wherein the processing circuitry retrieves the second word from a search range corresponding to the attribute and intent of the text on which the semantic analysis has been performed (Col 5, Rows 42-47, voice recognition unit 210 stores context information and a domain of each word which are obtained when recognizing the utterance {A, C} such as A and C are specific place names, store names, etc.; Col 5, Rows 59-66, a set of candidates {Bi} included in a record of which context information matches the context information of the utterance {A, C}). 
Regarding Claim 5, Kato discloses wherein the processing circuitry retrieves the second word on a basis of voice data of the first word (Col 5, Rows 57-61, determination unit 240 determines a candidate word in an ask-again which is assumed with respect to the utterance {A, C}), the first word being included in the text on which the semantic Col 5, Rows 45-47, voice recognition unit 210 stores context information and a domain of each word which are obtained when recognizing the utterance {A, C}).
Regarding Claim 6, Kato discloses wherein the processing circuitry retrieves the second word on a basis of a result of the speech recognition result on user's speech corresponding to the first word (Col 5, Rows 45-47, voice recognition unit 210 stores context information and a domain of each word which are obtained when recognizing the utterance {A, C}; Col 5, Rows 57-61, determination unit 240 determines a candidate word in an ask-again which is assumed with respect to the utterance {A, C}).
Regarding Claim 7, Kato discloses wherein in a case where a plurality of the attributes has been identified by the semantic analysis, the processing circuitry retrieves the second word for each of the attributes (Col 5, Rows 39-47, voice recognition unit recognizes contents of “Retrieve a route from A to C” where A and C are specific place names, store names, or the like; Col 5, Rows 45-47 and Rows 60-67, store context and domain of each word which are obtained when recognizing {A, C} and determine a candidate word in a record of which context information matches the context information of {A, C}).
Regarding Claim 8, Kato discloses wherein the processing circuitry retrieves the second word in accordance with a frequency of searches for each of the attributes (Col 5, Rows 22-32, determination unit 240 estimates a word pair which is included in an utterance of the user and of which the number of occurrences in the context of the utterance is equal to or larger than a threshold is a word pair that is substituted in an ask again).
Regarding Claim 9, Kato discloses processing circuitry performs the speech recognition on a user's speech and performs the semantic analysis of the text including the character strings obtained by the speech recognition (Col 5, Rows 45-57 in view of Col 4, Rows 8-10, voice recognition unit 210 recognizing voice to comprehend contents (a text) and a meaning of voice).
Regarding Claim 10, Kato discloses wherein the processing circuitry performs large-vocabulary speech recognition (Col 4, Rows 10-13, voice recognition unit 210 performs voice recognition based on a vocabulary dictionary or a language model), and retrieves the second word by performing local speech recognition corresponding to the attribute (Col 5, Rows 61-67, determine candidate words in a record of which context information matches context information of utterance {A, C} per Col 5, Rows 45-47).
Regarding Claim 11, Kato discloses a display controller that controls display of the text on which the semantic analysis has been performed (Col 3, Rows 61-65, information providing unit 120 provides a user with information acquired from voice processing server 200, which is constituted by an image display apparatus).
Regarding Claim 14, Kato discloses wherein in a case where a user specifies the first word in the text being displayed, the processing circuitry retrieves the second word (Col 3, Rows 60-65, after image display apparatus provides information acquired from voice processing server 200 regarding voice recognition of “Retrieve a route from A to C”, user specifies “What about a route from B1 instead of A?” per Col 6, Rows 13-26 for voice recognition unit 210 to determine attribute information of word B1 in consideration of context information and domains of utterance {A, C}). 
Regarding Claim 16, Kato discloses wherein in a case where the processing circuitry has retrieved two or more of the second words, the display controller displays the second words one by one in the text while switching the second words in accordance with user's speech (Col 6, Rows 4-12, for each of the set of candidates {Bi} of words to substitute word A, execution unit 220 performs processing corresponding to contents of utterance {Bi, C} or processing of “Retrieving a route from Bi to C” where retrieval of the route may be performed by issuing a request to the retrieval server 300 and provide information to the user via image display apparatus per Col 3, Rows 61-65; e.g., provide first route corresponding to “retrieving a route from B1 to C”, provide second route corresponding to “retrieving a route from B2 to C” upon request). 
Claims 12-13 are rejected under 35 USC 103 for being unpatentable over Kato et al. (US 10629197 B2) and Pitschel et al. (US 9922642 B2) as applied to claim 11, in view of Cook et al. (US 9117450 B2).
Kato does not disclose wherein the display controller highlights the first word included in the text in accordance with a degree of confidence of a result of speech recognition regarding the first word. 
Cook teaches a processor / display controller that highlights transcription words included in automatic speech recognition in accordance with a degree of confidence of a result of speech recognition regarding the transcription words (Col 7, Row 57 – Col 8, Row 3, check final transcription output via a user review module where low confidence / less reliable transcriptions are highlighted for review and correction).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the display controller to highlight first word included in the Cook, Col 7, Rows 60-63).
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        03/07/2022